COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:      Gloria Felder v. Woodlen Glen Apartments

Appellate case number:    01-15-00079-CV

Trial court case number: 1056604

Trial court:              County Civil Court at Law No. 1 of Harris County, Texas

         Appellee, Woodlen Glen Apartments has filed a “Motion to Dismiss,” requesting this
Court to dismiss “the lawsuit” and vacate the trial court judgment. By the motion, appellee
represents that the parties have reached a mutual settlement agreement and appellee agrees to
dismiss all claims in the cause of action with prejudice. However, the motion is not signed by
appellant, Gloria Felder, does not include a certificate of conference, or otherwise reflect that
appellant agrees to the requested relief. See TEX. R. APP. P. 10.1(a)(1)(5). Accordingly, we deny
the motion. See TEX. R. APP. P. 42.1(a)(2)(1) (providing appellate court may render judgment
effectuating settlement agreement “[i]n accordance with an agreement signed by their parties or
their attorneys and filed with the clerk); cf. Rodriguez v. Rodriguez, No. 13-14-00112-CV, 2014
WL 3731578, at *1 (Tex. App.—Corpus Christi July 24, 2014, no pet.) (mem. op) (granting
appellee’s motion, setting aside trial court judgment, and remanding case when appellee included
signed settlement agreement with motion).
        Nevertheless, the existence of an actual controversy is essential to the exercise of
appellate jurisdiction. See, e.g., Valley Baptist Med. Ctr. v. Gonzalez, 33 S.W.3d 821, 822 (Tex.
2000). Based on the representation in appellee’s motion to dismiss, it appears that the parties
have resolved their dispute on the merits and we may no longer have jurisdiction over this
appeal. Unless the parties to the appeal demonstrate, within 14 days of the date of this order,
that there is a live controversy between them as to the merits of the appeal, the appeal may be
dismissed.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: March 3, 2015